UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-31857 ALLIANCE FIBER OPTIC PRODUCTS, INC. (Exact name of registrant as specified in its charter) Delaware 77-0554122 (State or other jurisdiction of (I.R.S. employer Incorporation or organization) identification number) 275 Gibraltar Drive, Sunnyvale, California 94089 (Address of Principal Executive Offices) (408) 736-6900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ On August 3, 2011, 8,885,975 shares of the registrant’s Common Stock, $0.001 par value per share, were outstanding. ALLIANCE FIBER OPTIC PRODUCTS, INC. FORM 10-Q QUARTERLY PERIOD ENDED JUNE 30, 2011 INDEX Page PART I: FINANCIAL INFORMATION 1 ITEM 1: FINANCIAL STATEMENTS 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Cash Flows 3 Notes To Condensed Consolidated Financial Statements 4 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4: CONTROLS AND PROCEDURES 17 PART II: OTHER INFORMATION 18 ITEM 1A: RISK FACTORS 18 ITEM 6: EXHIBITS 28 SIGNATURE 29 PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS ALLIANCE FIBER OPTIC PRODUCTS, INC. Condensed Consolidated Balance Sheets (in thousands, except share data) June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories, net Prepaid expense and other current assets Total current assets Long-term investments - Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Current portion of bank loan Total current liabilities Long-term liabilities: Bank loan Other long-term liabilities Total long term liabilities Total liabilities Commitments and contingencies (Note 8) Stockholders' equity: Common stock, $0.001 par value: 20,000,000 shares authorized; 8,861,175 and 8,793,636 shares issued and outstanding at June 30, 2011 and December 31, 2010. 9 9 Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive income Stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 1 ALLIANCE FIBER OPTIC PRODUCTS, INC.
